      THE FOLLOWING ORDER
      IS APPROVED AND ENTERED
      AS THE ORDER OF THIS COURT:

      DATED: December 10, 2019                                                G. Michael Halfenger
                                                                              Chief United States Bankruptcy Judge




                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF WISCONSIN

In re: LEE D BEANS,                                                             Chapter 13
                                                                                Case No. 18-31108-GMH

                                  Debtor.


                               ORDER CONFIRMING CHAPTER 13 PLAN

The debtor filed a chapter 13 plan on December 21, 2018 and a request to amend the plan on October 14, 2019. The
plan was transmitted as required by Federal Rule of Bankruptcy Procedure 3015, Local Rule 3015, or court order.
The plan meets the requirements of 11 U.S.C. §1325.

IT IS ORDERED THAT:

  1. The debtor's chapter 13 plan is confirmed. This order gives effect to all of the plan’s terms.

  2. Debtor must make plan payments of $4,250.00 monthly for the remainder of the 60-month plan.

  3. Unless otherwise provided by the plan or court order, the debtor's attorney is allowed the presumptively
     reasonable fee, and the trustee may disburse any unpaid portion of that fee in the manner provided for in the plan.

  4. Unless the court otherwise orders, all creditors with claims entitled to priority under 11 U.S.C. §507 must be
     paid, in pro rata deferred cash payments, the full amount of the portion of their claim that is entitled to that
     priority.

  5. The debtor must provide the trustee with a copy of each federal and state income tax return filed during the
     plan term within 14 days of filing any return.

  6. The debtor may not borrow money, incur credit or sell or transfer property of the estate without the express
     written consent of the trustee or an order of this court.

  7. If the debtor is engaged in business, the debtor must provide periodic financial statements to the trustee.

                                                        #####




             Case 18-31108-gmh            Doc 102      Entered 12/11/19 08:05:17             Page 1 of 1
